       Case 2:21-mj-00138-CKD Document 55 Filed 09/03/21 Page 1 of 1

                                                                            FILED
                        UNITED STATES DISTRICT COURT                September 03, 2021
                       EASTERN DISTRICT OF CALIFORNIA                CLERK, US DISTRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-mj-138-CKD

                 Plaintiff,

            v.                                       ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
  JOSE VILLALOBOS,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JOSE VILLABLOBOS ,

Case No. 2:21-mj-138-CKD Charge 21 USC § 841(a)(1) and 841(b)(1)(A)(viiii) ,

from custody for the following reasons:

                       Release on Personal Recognizance

                 X     Bail Posted in the Sum of $

                          X   Unsecured Appearance Bond $          25,000.00

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other):

      Issued at Sacramento, California on September 03, 2021 at _2:14 pm_____

                                    By:   /s/ Carolyn K. Delaney

                                          Magistrate Judge Carolyn K. Delaney
